Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Richard M. Russo on 02/09/22.

The application has been amended as follows: 

In claim 1, line 20 delete the “20 to 35” and insert thereof --24 to 30--. 

Claims 6-11 and 14 have been canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
By the above examiner’s amendment, the permeability measured and calculated by the method of Equation 1, has been amended to fall within the range of --24 to 30-- seconds. Support for the upper permeability number of --30-- is found on page 12, line 17 of applicant’s specification. Dependent claim 14 has been canceled because it is not further limiting of examiner amended independent claim 1. Non-elected method claims 6-11, have been because they do not contain all the limitations of elected and examiner amended composition independent claim 1.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764